ORDER

PER CURIAM:
Appellant Charles Homan appeals from the denial of his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. Appellant contends that the motion court erred in denying his post-conviction relief motion because his trial counsel provided ineffective assistance by failing to object to the testimony of six witnesses that Appellant alleges improperly bolstered the victim’s testimony. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).